Exhibit 99.1 FirstEnergy Corp. For Release:May 2, 2011 76 South Main Street Akron, Ohio 44308 www.firstenergycorp.com News Media Contact: Investor Contact: Tricia Ingraham Ron Seeholzer (330) 384-5247 (330) 384-5415 FirstEnergy Announces First Quarter 2011 Earnings, Provides Outlook for 2011 Through 2013 Akron, Ohio – FirstEnergy Corp. (NYSE: FE) today announced earnings for the first quarter of 2011, and provided non-GAAP* earnings guidance of $3.20 to $3.50 per share of common stock for each year from 2011 through 2013.During each of these years, the company also expects to generate cash from operations in excess of its planned capital spending and common stock dividend payments. For the first quarter of 2011, basic and diluted earnings were $0.69 per share of common stock on a non-GAAP basis.These results exclude the impact of special items, primarily related to the recently completed merger with Allegheny Energy, listed below.This compares to basic and diluted non-GAAP earnings of $0.81 per share in the first quarter of 2010.On a GAAP basis, first quarter 2011 basic and diluted earnings were $0.15 per share of common stock on net income of $45 million and revenue of $3.6 billion.First quarter 2010 basic and diluted GAAP earnings were $0.51 per share on net income of $149 million, with revenue of $3.3 billion. “With the February closing of our merger with Allegheny Energy behind us, we are already making significant progress in realizing its benefits, and we now expect the merger to be accretive to earnings in 2011,” said FirstEnergy President and Chief Executive Officer Anthony J. Alexander.“Our first quarter results are in line with our expectations for the year. “We are also pleased to introduce non-GAAP earnings guidance for 2011 through 2013, which reflect anticipated benefits from the merger, the successful execution of our competitive retail strategy, and steady improvement in distribution deliveries as the economy improves,” Alexander said. Alexander also noted that FirstEnergy will focus on several financial initiatives in the 2011-2013 period, including capturing cash benefits of $1.3 billion from the merger on a pre-tax basis, strengthening the balance sheet, and continuing to apply aggressive financial discipline to spending decisions. GAAP to Non-GAAP* Reconciliation First Quarter Basic Earnings Per Share (GAAP) Excluding Special Items: Merger-Related Costs Regulatory Charges Trust Securities Impairment Income Tax Charge–Retiree Drug Change Non-Core Asset Sales/Impairments Mark-To-Market Adjustments Merger Accounting-Commodity Contracts Basic Earnings Per Share (Non-GAAP*) First quarter 2011 non-GAAP results benefited from the one-month earnings contribution from the Allegheny Energy companies, and higher distribution deliveries.Results were negatively affected by shares issued in the merger, higher operation and maintenance expenses, reduced capitalized interest, increased general taxes, and lower commodity margin from FirstEnergy Solutions. Distribution deliveries, excluding Allegheny Energy deliveries, increased 2 percent in the quarter due to the improving economy and colder weather compared to the same period of 2010.Usage by industrial customers increased 6 percent, primarily driven by higher usage in the steel industry.Residential sales increased 2 percent, and commercial deliveries decreased slightly. Commodity margin for FirstEnergy Solutions decreased compared to the first quarter of 2010, as higher competitive generation sales were offset by increases in transmission expense and lower sales of Renewable Energy Credits. 2 FirstEnergy’s Consolidated Report to the Financial Community – which provides highlights on company developments and financial results for the first quarter of 2011 – is posted on the company’s Investor Information website – www.firstenergycorp.com/ir.To access the report, click on First Quarter 2011 Consolidated Report to the Financial Community An in-depth briefing on the company’s strategies, operations and financial outlook will be presented at FirstEnergy’s Analyst Meeting in New York City tomorrow at approximately 8:15 a.m. EDT.Materials related to the meeting will be posted on the Investor Information website this evening.A live Internet webcast of the presentation and follow-up question-and-answer session will be available on the site.The webcast will be archived on the website. Estimated Earnings Per Share, GAAP to Non-GAAP* Reconciliation Basic Earnings Per Share (GAAP) $2.88 - 3.18 $3.03 - $3.33 $3.07 - $3.37 Excluding Special Items: Merger-Related Costs 0.35 Regulatory Charges 0.05 Trust Securities Impairment 0.01 Non-Core Asset Sales/Impairments (0.38) Mark-To-Market Adjustments 0.02 Debt Redemption Premiums 0.07 Merger Accounting-Commodity Contracts 0.20 Basic Earnings Per Share (Non-GAAP*) $3.20 - $3.50
